SHELBY, Circuit Judge.
I concur in the opinion of the court just read, and in the judgment of reversal for the errors pointed o.ut. ■
Section 41 of the Bankruptcy Act of 1898 (Act July 1, 1898, c. 541, *7330 Stat. 556 [U. S. Comp. St. 1901, p. 3437]), authorizes the bankruptcy court to punish persons who disobey any lawful order of the court. This section, in that regard, confers no new power. All federal courts can enforce obedience to their orders by proceedings for contempt. Rev. St. U. S. § 725 [U. S. Comp. St. 1901, p. 583]. But, unless the person can perform the act commanded, the court has no authority to punish for a failure to perform it. Walton v. Walton, 54 N. J. Eq. 607, 35 Atl. 289; Adams v. Haskell & Woods, 6 Cal. 316, 65 Am. Dec. 517; Rapalje on Contempt, §§ 17, 115; American Trust Co. v. Wallis (by Gray, Circuit Judge) 126 Fed. 464, 61 C. C. A. 342. Any other rule would be unreasonable and unjust. To imprison one for not doing what he cannot do is inconsistent with the principles of individual liberty. There is no statute or law which confers such authority. Imprisonment under such circumstances for failure to pay money may force the friends of the prisoner to raise and pay the required sum, but such imprisonment is unwarranted by law in a jurisdiction where imprisonment for debt is forbidden. Where the prisoner has the power to comply with the order, having the money or thing in question in his possession, he may, of course, be punished for his failure to surrender it, without conflict with any rule of law against imprisonment for debt. Mueller v. Nugent, 184 U. S. 1, 22 Sup. Ct. 269, 46 L. Ed. 405. It follows unquestionably that an order imprisoning a bankrupt for contempt for failure to obey a decree to pay money or surrender goods into court is erroneous as matter of law, where the bankrupt by sworn answer denies that he has the money or the goods, and it does not appear clearly and affirmatively from the record, notwithstanding his denials, that he has the power to comply with the decree. The bankrupt is at least entitled to that much protection, if, indeed, the courts are to refuse to follow the wise rule of the common law which makes the sworn denials of the answer sufficient defense to the contempt proceedings, leaving the question of the truth of the answer to be contested in a prosecution for perjury. Boyd v. Glucklich, 116 Fed. 131, and authorities cited on page 141, 53 C. C. A. 451, 461.
The bankrupts, in their answers, have sworn that they have not in their possession or under their control the money or goods involved in this proceeding. It seems to me that any evidence that conclusively showed they presently had in possession and control either the money or the goods would necessarily show where the same was kept or deposited, so that it could be reached by the process of the bankruptcy court, or of some court in a suit by the trustee. But, however that may be, the record in this cause, taken as a whole, fails to show that the bankrupts had in their possession at the date of the order committing them for contempt either the money or the goods referred to. If the bankrupts have sworn falsely in their pleadings or on their examination — and this proceeding is based solely on that hypothesis— the law provides for their punishment on indictment and conviction by a procedure which secures to them the right of trial by jury with all its constitutional safeguards.